Title: Thomas Jefferson to Nathaniel T. Eldredge, 23 December 1816
From: Jefferson, Thomas
To: Eldredge, Nathaniel T.


          
            Sir
            Monticello near Milton Dec. 23. 16.
          
          I have to ask your permission to become a subscriber to your ‘New York public sale report’ and inclose you a five dollar bill for the first year in advance. it is of the bank of Virginia which I understand is negociable with you at par. be pleased to direct the papers to me ‘at Monticello near Milton.’ and to accept the assurances of my respect.
          Th: Jefferson
        